Citation Nr: 0740511	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-39 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 
knee patellofemoral syndrome.

2.  Entitlement to an initial compensable evaluation for 
right knee patellofemoral syndrome.

3.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to July 
1993 and from July 1983 to January 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which granted service connection for 
left knee patellofemoral syndrome at a 0 percent disability 
rating, granted service connection for right knee 
patellofemoral syndrome at a 0 percent disability rating and 
denied entitlement to a 10 percent evaluation based on 
multiple, noncompensable service connected disabilities.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
complaints of pain with full range of motion, and normal X-
ray findings, with no subluxation or instability. 

2.  The veteran's right knee disability is manifested by 
complaints of pain with full range of motion, and normal X-
ray findings, with no subluxation or instability.

3.  The veteran had no obvious limitation in performing his 
regular employment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258 
(2007).

2.  The criteria for an initial compensable evaluation for a 
right knee disability have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258. 

3.  The assignment of a 10 percent rating for the veteran's 
separate noncompensable service connected disabilities based 
on clear interference with normal employability is not 
warranted.  38 C.F.R. § 3.324 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

Nonetheless, in a letter dated May 2004, the RO informed the 
veteran of the evidence needed to substantiate entitlement to 
service connection, what medical or other evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  The letter told the veteran that he 
could send VA any evidence that pertained to his claim.  This 
notice served to inform him of the need to submit relevant 
evidence in his possession.  The letter did not provide 
notice on the effective date element, but as just noted, such 
notice was not required.

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

VA has thereby met its obligations to provide VCAA notice.

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing records that need to 
be obtained, and the Board is not aware of any such records.  
Nor is the Board aware of any additional evidence that could 
assist the veteran in substantiating his claim.

Additionally, the veteran underwent a VA examination in June 
2004.  No changes have been reported in the disabilities 
since this examination.

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

Factual Background

In August 1998 the veteran presented with complaints of 
bilateral knee pain for the past 2 to 3 years.  The diagnosis 
was chronic knee pain.

X-rays taken in December 2000 demonstrated that no acute bony 
injuries were identified.  The diagnosis was probable remote 
Osgood-Schlatter's disease versus an old avulsion injury.

In May 2001 the veteran presented to the Charleston, South 
Carolina VA Medical Center (VAMC) with complaints of 
bilateral knee pain.  He reported that he injured his knees 
in service while playing baseball.  He stated that his right 
knee gave out about once a week.  The diagnosis was bilateral 
knee pain.

In June 2004 the veteran underwent a VA examination for his 
bilateral knees.  The veteran's current symptoms were 
throbbing pain with prolonged flexion which caused him to 
stop and walk around every hour and a half to two hours when 
he took long drives.  He also got pain when jogging or 
engaging in other strenuous activities, so he avoided sports 
and jogging.  

The examiner stated that there were no other impairments of 
his activities of daily living or with his job activities as 
an administrator.  He could climb stairs with occasional 
clicks on extension and there were no specific limits on his 
walking.  He used no assistive devices and was on no 
medication.  His gait and posture were normal.  The joints 
appeared normal without redness, swelling or deformity and 
were stable in all planes.  

Both knees demonstrated motion from 0 to 140 degrees without 
pain or crepitus.  The diagnosis was bilateral patellofemoral 
syndrome with no DeLuca factors.  The doctor stated that 
there was no additional pain on range of motion as all of the 
above joints had no additional limitations by pain, fatigue, 
weakness or lack of endurance following repetitive use.  X-
rays revealed no evidence of significant arthropathy.

In a January 2005 statement, the veteran claimed that he was 
unable to perform his usual occupation because of his knees.  
He stated that the disabilities forced him to accept a lower 
paying administrative job.

In November 2007, the veteran's representative stated that 
the veteran's disabilities had limited employment 
opportunities and taken away professions, like carpentry and 
auto mechanics, for which the veteran was trained and better 
suited.

I.  Entitlement to an initial compensable evaluation for left 
and right knee patellofemoral syndrome.

Analysis

As the factual pattern and analysis are identical for the 
veteran's right and left knee patellofemoral syndrome, both 
of these disabilities are addressed together.

The veteran's left and right knee disabilities are currently 
evaluated as noncompensable and rated by analogy under 
Diagnostic Code 5258.  38 C.F.R. § 4.20 (2007).

Dislocated semilunar cartilage that is productive of frequent 
episodes of locking, pain, and effusion into the knee joint, 
would warrant a rating of 20 percent, under Diagnostic Code 
5258, while removal of that cartilage that is symptomatic 
would warrant a rating of 10 percent, under Diagnostic Code 
5259.  38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5258, 
5259.

The knee joints are reportedly normal, and this opinion is 
buttressed by the normal X-rays; hence a compensable rating 
is not warranted on the basis of dislocated semilunar 
cartilage, removal of semilunar cartilage, impairment of the 
tibia and fibula, or genu recurvatum.  Accordingly, a 
compensable initial evaluation under the diagnostic codes 
applicable to these conditions is not warranted.  38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263. 

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

Patellofemoral syndrome can also be evaluated under 
Diagnostic Code 5257.  This diagnostic code rates other 
impairment of the knee and provides evaluations of 10, 20, 
and 30 percent for recurrent subluxation or lateral 
instability which is slight, moderate, or severe, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The medical evidence has not demonstrated any subluxation or 
instability in the left or right knee, thus, a compensable 
initial evaluation under this diagnostic code is not 
warranted.

For VA purposes, normal flexion of the knee is from zero to 
140 degrees, while normal extension of the knee is zero 
degrees.  38 C.F.R. § 4.71, Part 4, Plate I (2007). 

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry is not 
to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

VA's General Counsel has held that separate ratings are also 
available for limitation of flexion and limitation of 
extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 
9-2004 (2004). 

The Rating Schedule provides for ratings of 10, 20, or 30 
percent where there is limitation of flexion of the leg to 
45, 30, or 15 degrees, respectively, and for ratings of 10, 
20, 30, 40, or 50 percent for limitation of extension of the 
leg to 10, 15, 20, 30, or 45 degrees, respectively. 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261. 

The medical evidence has also not demonstrated compensable 
limitation of flexion or extension as the veteran has a 
normal range of motion. Thus, a compensable initial 
evaluation Diagnostic Code 5260 or 5261 is not warranted.  

In the absence of any pain on motion weakness, 
incoordination, or pain on use of the veteran's knees, there 
is thus no basis to assign a compensable rating for the 
service-connected bilateral knee disabilities under 38 C.F.R. 
§§ 4.40, 4.45, 4.59 or under the holding in DeLuca, supra.  
In this regard, range of motion of the left knee and right 
knee was normal at the June 2004 VA examination.  The VA 
examiner specifically stated that there was no additional 
pain on range of motion as all of the above joints had no 
additional limitations by pain, fatigue, weakness or lack of 
endurance following repetitive use.  

The Board finds that the noncompensable evaluation reflects 
the highest level of disability for the veteran's service 
connected left patellofemoral syndrome of the left and right 
knee.  Staged ratings are, therefore, not warranted.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that it presents such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

The veteran and his representative claim that the veteran's 
disabilities have limited his employment opportunities and 
taken away professions, like carpentry and auto mechanics as 
he instead is working at a lower paying administrative 
position.  However, there is no competent medical evidence 
that the veteran is unable to perform the duties of carpentry 
or auto mechanics.  Additionally, the June 2004 VA examiner 
stated that aside from having to stretch when on long drives, 
there were no other impairments of his activities of daily 
living or with his job activities as an administrator. 

Marked interference with employment as a result of the 
veteran's knee injuries has not been shown.  Given the 
repeated findings of a normal range of motion with little if 
any functional impairment, the evidence is against a finding 
that the knee disabilities would cause marked interference 
with employment.  

Further, the veteran's knee disability has not required any 
periods of recent hospitalization.  Therefore, referral for 
an extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321.

The Board concludes that the preponderance of the evidence is 
against a compensable rating.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990); 38 
C.F.R. §§ 4.7, 4.21 (2007). 

II.  Entitlement to a 10 percent evaluation based on 
multiple, noncompensable service connected disabilities.

Whenever a veteran is suffering from two or more separate 
permanent service connected disabilities of such character as 
to clearly interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Rating Schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324 (2007).

In this case, the veteran is service connected for two 
disabilities, right knee patellofemoral syndrome and left 
knee patellofemoral syndrome.  Each of these disabilities is 
evaluated as noncompensable.  However, there is no convincing 
evidence in the claims file to show that the veteran has 
obvious limitation in performing his regular employment 
related to these disabilities.

As noted above the veteran has reported that his knee 
disability has impacted his employment; but objectively, 
there are no clinical findings to support these assertions.  
In this regard, the June 2004 examiner stated that the 
veteran had throbbing pain with prolonged flexion, but 
documented no abnormality on examination and reported only 
subjective complaints related to non-work activities.

In view of the foregoing, the Board finds that the criteria 
for the assignment of a 10 percent evaluation under the 
provisions of 38 C.F.R. § 3.324 not been met.  Since the 
preponderance of the evidence is against the claim for a 
separate 10 percent evaluation, the benefit-of-the-doubt rule 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, supra. 



ORDER

Entitlement to an initial compensable evaluation for left 
knee patellofemoral syndrome is denied.

Entitlement to an initial compensable evaluation for right 
knee patellofemoral syndrome is denied.

Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service connected disabilities is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


